ORDER
Considering the Joint Petition to Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel and Stewart M. Thomas,
IT IS ORDERED that Stewart M. Thomas be transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22 pending further orders of this court.
Pursuant to Supreme Court Rule XIX, § 26 E, this order shall be effective immediately.
TRAYLOR, J., not on panel. Rule IV, Part 2, § 3.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana